Appeal by the executors from so much of a decree of the Surrogate’s Court, Orange County, dated May 5, 1969, admitting the will of decedent to probate, as allowed the respondent special guardian $5,000 for his services and disbursements. Decree modified, on the law and the facts, by reducing the allowr anee to $3,500. As so modified, decree affirmed insofar as appealed from, without costs. In our opinion, the allowance to respondent over and above $3,500 was excessive (cf. Matter of Lipsit, 21 A D 2d 509, 515-516; Matter of Rich, 8 A D 2d 730). Beldoek, P. J., Christ, Brennan, Rabin and Kleinfeld) JJ., concur.